   Case: 1:19-cv-01717 Document #: 186 Filed: 02/23/21 Page 1 of 5 PageID #:1495




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                               )
                                               )     Master Docket Case No. 19-cv-1717
                                               )
 In re: WATTS COORDINATED                      )     Judge Franklin U. Valderrama
 PRETRIAL PROCEEDINGS                          )
                                               )     Magistrate Judge Sheila M. Finnegan
                                               )
                                               )     This Documents Relates to All Cases
                                               )

                       JOINT STIPULATION REGARDING PLEADINGS

       The parties to the Watts Coordinated Pretrial Proceedings, through undersigned counsel,

submit the following Joint Stipulation Regarding Pleadings:

                                         BACKGROUND

        On September 18, 2020, the Court issued Case Management Order No. 3 (“CMO #3”)

regarding responsive pleadings in the cases coordinated for pretrial purposes under Master Docket

Case No. 19 C 1717 (hereinafter, “Master Docket”). (Dkt. #154). In CMO #3, the Court directed

the parties to meet and confer to develop procedures that would facilitate and streamline the

pleadings process in the cases coordinated for pretrial purposes. In part, CMO #3 proposed a

stipulation that would allow the parties to preserve their respective rights, including appellate

rights, while avoiding successive, duplicative pleading. Id.

        In compliance with the letter and spirit of CMO #3, the parties met and developed the

Updated Joint Plan Regarding Responsive Pleadings (Dkt. #65). As contemplated by CMO #3, the

Updated Joint Plan, in part, proposed preparation of a stipulation that would facilitate and

streamline the pleadings process in the coordinated proceeding. (Id., ¶¶ 3, 6). Following a hearing

on December 1, 2020, this Court approved the procedures proposed by the parties in that Updated

Joint Plan. (Dkt. #163). This Joint Stipulation sets forth the agreement of the parties in accordance
   Case: 1:19-cv-01717 Document #: 186 Filed: 02/23/21 Page 2 of 5 PageID #:1496




with the instruction in CMO #3 that the parties enter into a joint stipulation that would allow the

parties to preserve their respective appellate rights without the necessity of successive, duplicative

pleadings. (CMO #3, ¶3).

                                          STIPULATION

        Accordingly, the parties to the Watts Coordinated Pretrial Proceedings, through

undersigned counsel, agree and stipulate to the following:

       1.      To avoid the need for the Loevy Plaintiffs to amend their complaints in each case

pending on the Master Docket, the parties stipulate that Count II in each of those complaints shall

be deemed to be labeled as follows: “Count II: 42 USC 1983 – Malicious Prosecution and Unlawful

Pretrial Detention – Fourth and Fourteenth Amendments.” This stipulation results in the consistent

presentation of Count II in all of the Loevy Plaintiffs’ complaints. This stipulation does not

constitute a waiver of Defendants’ rights to challenge the claims in Count II in the representative

motion to dismiss, discussed below.

       2.      To avoid successive, duplicative pleading as directed in CMO #3, the parties have

agreed, and this Court has approved, that rather than require Defendants to prepare and file

individual motions to dismiss in each of the cases pending on the Master Docket in which no

responsive pleadings have been filed, Defendants jointly filed two representative partial motions

to dismiss under Rule 12(b): one representative motion directed to a version of the complaint filed

by the Loevy firm (Dkt. #170), and a separate representative motion pertaining to a version of the

complaint filed by the Flaxman firm (Dkt. #173). This Stipulation recognizes that Defendants

expressly adopt and incorporate, as part of their responsive pleadings in each individual case

pending on the Master Docket, the arguments and authorities set forth in the representative motions

to dismiss, to the extent applicable.




                                                  2
   Case: 1:19-cv-01717 Document #: 186 Filed: 02/23/21 Page 3 of 5 PageID #:1497




        3.     The parties to this Joint Stipulation stipulate and agree that the Court’s rulings on

the representative motions to dismiss will be considered applicable to the same claims made in all

other cases that are part of the Master Docket as if those rulings were made in each individual case,

and that this agreement is not waived by Defendants’ filing of answers to the complaints in those

other cases.

        4.     The parties further agree and stipulate that nothing in this Stipulation constitutes a

waiver of any appellate right by any party to this Stipulation. The parties to this Joint Stipulation

expressly preserve in each individual case that is part of the Master Docket any and all rights to

appeal the Court’s rulings on the representative motions as if that ruling was made in the individual

case.

Date: February 23, 2021


Respectfully submitted,

 s/ Scott Rauscher                                   s/ Paul A. Michalik

 Jon Loevy                                           Terrence M. Burns
 Russell R. Ainsworth                                Paul A. Michalik
 Joshua A. Tepfer                                    Daniel M. Noland
 Tess Kleinhaus                                      Katherine C. Morrison
 Scott Rauscher                                      Daniel J. Burns
 Sean C. Starr                                       Dhaviella Harris
 Loevy & Loevy                                       Reiter Burns LLP
 311 N. Aberdeen, 3rd Floor                          311 S. Wacker Dr., Suite 5200
 Chicago, IL 60607                                   Chicago, IL 60606
 (312) 243-5900                                      312-982-0090




                                                 3
  Case: 1:19-cv-01717 Document #: 186 Filed: 02/23/21 Page 4 of 5 PageID #:1498




s/ Joel A. Flaxman                          s/ Brian J. Stefanich

Kenneth N Flaxman                           Andrew M. Hale
Joel A. Flaxman                             William E. Bazarek
Kenneth N. Flaxman, P.C.                    Brian J. Stefanich
200 South Michigan Avenue                   Amy Hijjawi
Suite 201                                   Anthony Zecchin
Chicago, IL 60604-6107                      Allyson L. West
(312) 427-3200                              Hale & Monico
                                            53 W. Jackson Blvd., Suite 330
                                            Chicago, IL 60604
                                            (312) 341-9646


s/ Ahmed Kosoko                             s/ Eric S. Palles

Brian P. Gainer                             Eric S. Palles
Monica Gutowski                             Gary J. Ravitz
Ahmed Kosoko                                Sean M. Sullivan
Lisa McElroy                                Kathryn M. Doi
Johnson & Bell                              Daley Mohan Groble PC
33 W. Monroe St., Suite 2700                55 W. Monroe St., Suite 1600
Chicago, IL 60603                           Chicago, IL 60603
(312) 372-0770                              (312) 422-9999


s/ Megan McGrath

James V. Daffada
Thomas M. Leinenweber
Michael J. Schalka
Megan McGrath
Leinenweber Barone & Daffada LLC
120 N. LaSalle St.
Suite 2000
Chicago, IL 60602
(312) 663-3003




                                        4
   Case: 1:19-cv-01717 Document #: 186 Filed: 02/23/21 Page 5 of 5 PageID #:1499




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing Parties’

Joint Stipulation Regarding Pleadings with the Clerk of the Court using the ECF system, which

sent electronic notification of the filing on the same day to all counsel of record via the Court’s

CM/ECF system.



                                                  s/ Paul A. Michalik
